Citation Nr: 1637029	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  12-20 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a left thumb injury. 

2.  Entitlement to service connection for residuals of a right thumb injury. 

3.  Entitlement to service connection for a bilateral eye disability, to include photophobia, dry eye syndrome, and keratoconjunctivitis sicca.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 1986 and from January 1989 to July 1992. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  Thereafter, the claims file was transferred to the RO in Roanoke, Virginia. 

In March 2015, the Veteran testified at a Board hearing at the RO before the undersigned.

In July 2015, the Board remanded this matter for further evidentiary development.  As will be discussed in greater detail below, a review of the record reveals substantial compliance with the Board's July 2015 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDINGS OF FACT

1.  The Veteran does not have a current left thumb disability.

2.  The Veteran does not have a current right thumb disability.

3.  The Veteran's diagnosed eye disabilities, including photophobia, dry eye syndrome, and keratoconjunctivitis sicca, are not shown to be related to military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a left thumb injury are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).

2.  The criteria for service connection for residuals of a right thumb injury are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).

3.   The criteria for service connection for a bilateral eye disability, characterized as photophobia, dry eye syndrome, and keratoconjunctivitis sicca, are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in April 2011.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R.
§ 3.159.  
The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The evidence of record contains service treatment and military personnel records, post service private treatment records, lay statements, and VA examination reports.  There is no indication of relevant, outstanding records that would support the Veteran's claims decided herein.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Board finds that the July 2015 remand instructions have been substantially met.  In addition to obtaining any and all remaining service treatment records, to include the Veteran's military personnel records, the Veteran was afforded VA examinations in September 2015 to specifically determine the nature and etiology of any left and/or right thumb disability and the Veteran's current eye disabilities in accordance with the July 2015 Board remand directives.  Medical evidence of record is sufficient to decide this appeal.

For the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues decided on appeal.

II. Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Left and Right Thumb 

The Veteran asserts that he has left and right thumb disabilities that are related to his service.  Specifically, the Veteran testified that he initially injured both thumbs sometime in 1983, and later injured only the right thumb.  See March 2015 Board Hearing.  He testified that he was not currently receiving any treatment for these disabilities, but continued to have constant pain in both thumbs.  Id.

Service treatment records (STRs) indicate the Veteran injured his left wrist in April 1983 with minimal range of motion and numbness in the fingers.  His left arm was immobilized in a sling until X-ray studies were performed to rule out any fractures.  The Veteran has also submitted STRs that were not previously of record, which show he jammed his right thumb in February 1991.  He was later placed on physical profile in April 1991 because of right thumb/hand pain.

Pursuant to the July 2015 Board remand, the Veteran was afforded a September 2015 VA examination regarding the nature and etiology of any current left and/or right thumb disabilities.  Upon examination of the Veteran's left and right thumbs, the examiner determined that the Veteran did not have a current diagnosis associated with any claimed condition.  The examiner noted August 2015 x-rays of the bilateral hands, to include each thumb, which resulted in a negative bilateral study.  There was no fracture or dislocation and no focal bone defects.  The Veteran had well-maintained and aligned joint spaces.  He did not have degenerative joint disease (DJD).  X-rays further revealed normal bone textures and density and there were no soft tissue calcifications or metallic densities.

The United States Court of Appeals for Veterans Claims (Court) held in Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) that a service connection claim must be accompanied by evidence that establishes that the claimant currently has the claimed disability.  Accordingly, absent a current showing of chronic disability, the Board concludes that a left and right thumb disability was not incurred in or aggravated by service, and may not be presumed to have been incurred in service. 

The Board acknowledges that the September 2015 examiner appeared to not review the in-service documents relating to a 1991 right thumb injury.  However, in this case, such an oversight by the examiner does not diminish the probative value of the opinion provided, because the examiner clearly explained that there is no evidence of a current right or left thumb disability, based on physical examination and x-ray images, both of which were normal.  Because the existence of a current disability is a threshold requirement that must be met in order to establish entitlement to service connection, lack of a current disability dictates that the claim must be denied regardless of whether there is an in-service injury.

Although the Veteran is competent to report symptoms observable to a layperson, such as pain; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, he is not competent to independently render a complex medical diagnosis or opine as to the specific etiology of a complex medical condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009). 

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a left and right thumb disability.  The Board notes that Congress has specifically limited service connection to instances where there is current disability that has resulted from disease or injury.  See 38 U.S.C.A. § 1110.  In the absence of a current disability, the analysis ends, and the claim for service connection for a left and right thumb disability cannot be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Bilateral Eye Disability

The Veteran asserts that he has a bilateral eye disability that is related to service.  Specifically, during his March 2015 Board hearing, the Veteran testified that he injured both eyes when they were splashed with battery acid and that he now has light sensitivity, headaches, and dry eyes as a result.  

A December 1985 STR indicates that the Veteran complained of having battery acid in his right eye due to a battery exploding his face two days prior.  The Veteran complained of pain in his right eye for two days.  His eye was flushed with clear water and he was given drops, but his pain persisted.  He also complained of blurriness when the patch was removed from his eye.  His right eye vision was 20/20.  The Board notes there are no subsequent STRs regarding the Veteran's right eye injury or any complaints of or treatment of the left eye.

Post-service, at an August 2011 VA examination, the Veteran appeared to have complained of photophobia in the right eye since the initial injury, but denied any right eye pain or double vision.  The examiner opined that it was less likely than not that the Veteran's complaints of photophobia were a result of chemical injury to the right eye in service, noting that the examination two days following that injury showed normal vision and no eye injection in the right eye. 

A July 2012 private physician's evaluation of the Veteran's eyes noted his complaint of sensitivity to light in both eyes.  He indicated that it had been an ongoing problem for 10 to 15 years after a battery exploded and injured his eyes in 1985.  He also complained of burning in his eyes and frequent tearing.  The examiner's impression was dry eye syndrome and keratoconjunctivitis sicca in both eyes.  The Veteran was prescribed artificial tears and mild topical steroids for limited initial use in both eyes.

As noted by the Board in the July 2015 remand, the August 2011 VA examination report did not indicate diagnoses of dry eye syndrome or keratoconjunctivitis sicca and there were no current etiology opinions of record regarding these diagnosed disabilities.  Accordingly, pursuant to the July 2015 Board remand, the Veteran was afforded another VA examination of his eyes in September 2015, which addressed the etiology of his diagnosed bilateral eye disabilities, to include dry eye syndrome and keratoconjunctivitis sicca. 

The September 2015 VA examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted an examination of the Veteran's left and right eyes.  The examiner noted the December 1985 STR, recorded two days after the injury, which showed that the right eye had been patched for those two days and then was removed.  The Veteran then began using eye drops.  He complained of continued pain in the right eye.  Examination at the time was unremarkable.  There was no loss of vision, no conjunctival injection, and no corneal findings.  The examiner noted that there were no other eye examinations in the STRs.  The examiner also pointed out that the Veteran's reported history of injuring both eyes and wearing patches for two weeks on both eyes/oculus uterque (OU) conflicted with the December 1985 STR of record.  The Veteran further reported to the examiner that he had continued pain in both eyes for several weeks, and four to five years later, he began to have symptoms of photophobia and irritation in both eyes and that such has persisted since then.  The Veteran stated that his eye "makes no tears."

When asked if the Veteran's visual acuity or other visual impairment was attributable to his keratoconus or another corneal condition, the examiner wrote, "yes, dry eye syndrome causes photophobia."  The examiner also stated the Veteran had dry eye syndrome from poor production of tears and also an unstable tear film.  "This can cause photophobia and some discomfort.  He can have trouble in bright light conditions, and require tinted glasses for comfort."  The examiner concluded by stating that the Veteran "has obvious dry eye syndrome from keratitis sicca.  This is likely a chronic condition and although his vision is good, it can cause some discomfort and sensitivity to light.  His history of an eye injury in the service is only referenced with a single exam.  That exam documents only pain in the right eye after the injury and no other findings.  Based on the available information, I cannot connect his current condition of dry eye in both eyes to that injury."

The Board finds that service connection for a bilateral eye disability, to include photophobia, dry eye syndrome, and keratoconjunctivitis sicca, is not warranted because the Veteran does not have an eye disability caused or aggravated by active duty service.  The evidence shows that neither of the Veteran's bilateral eye disabilities manifested in service.  There is no competent medical evidence of an eye disorder that qualifies as a disability for VA purposes that is shown to be related to service.  The August 2011 VA examiner addressed the Veteran's claim regarding his photophobia and found that it was less likely than not that the Veteran's complaints of photophobia were a result of chemical injury to the right eye in service, noting that the examination two days following that injury showed normal vision and no eye injection in the right eye.  

Similarly, the September 2015 VA examiner addressed the Veteran's claim regarding his dry eye syndrome and keratoconjunctivitis sicca and found that his dry eye syndrome was caused by his keratitis sicca, which was likely a chronic condition.  And although his vision is good, his dry eye syndrome can cause some discomfort and sensitivity to light (photophobia).  The examiner continued to point out that the Veteran's history of an eye injury in service was only referenced with a single exam, which only documented pain in the right eye after the injury and no other findings, which is inconsistent with the Veteran's claim of a bilateral eye injury in service.  In conclusion, the examiner was unable to opine that the Veteran's current bilateral eye condition was related to his December 1985 in-service injury.

Moreover, the Board has also considered the Veteran's lay statements regarding the medical etiology for any claimed eye problems; however, the Veteran does not possess either the medical training or expertise to opine as to the medical etiology for any claimed eye problems.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).  As the causation of an eye disability is not a process that is readily observable by a lay person, the Veteran's belief that his bilateral eye disability is a result of injury in December 1985 due to battery acid is less probative than the examiners' unfavorable medical opinions. 

Finally, the Board notes that the Veteran has alleged that his left eye was also injured from being splashed with battery acid in December 1985.  However, the December 1985 STR only reflects complaints of and treatment for right eye pain and not left eye pain.  With respect to these statements made in the course of seeking medical treatment, the Board notes that the Veteran had a motive to give an accurate history to his medical providers in order to receive proper care.  See Fed.R.Evid. 803 (4) (generally finding statements for the purposes of medical diagnosis or treatment to be reliable); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (noting that the Board may cite to the Federal Rules of Evidence where they will assist in the articulation of the Board's reasons).  Further, this report was made 25 years prior to the Veteran's claim for VA benefits, such that he had no possible interest or bias in trying to show a link to service.  See Caluza, 7 Vet. App. at 511; Cartright, 2 Vet. App. at 25.  

Thus, the Board finds the objective evidence and statements made in furtherance of seeking medical treatment to be more probative than the Veteran's lay statements offered during VA examinations and during his hearing, because statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy as the declarant has a strong motive to tell the truth in order to receive proper care.  See Rucker at 10 Vet. App. 67, 73 (1997).

In any event, the August 2011 and September 2015 VA examiners have found that the Veteran's current bilateral eye disabilities, to include photophobia, dry eye syndrome, and keratoconjunctivitis sicca, are not related to his in-service injury. 

For all the foregoing reasons, the Board finds that the claim for service connection for a bilateral eye disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a left thumb injury is denied. 

Service connection for residuals of a right thumb injury is denied. 

Service connection for a bilateral eye disability, to include photophobia, dry eye syndrome, and keratoconjunctivitis sicca is denied.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


